Citation Nr: 0800218	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  02-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

Appellant unrepresented 
Veteran represented by:  John E. Howell (J.E.H.), Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) found no new and material evidence had been received 
to reopen the veteran's claim of service connection for post- 
traumatic stress disorder (PTSD).  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a March 2001 Order, the 
Court vacated the April 2000 decision, and remanded the 
matter to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000). Thereafter, in June 2001, the Board found that 
the proper issue was entitlement to service connection for 
PTSD, and remanded the matter to the Regional Office (RO) for 
additional development.  By an October 2001 rating decision, 
the RO granted service connection for PTSD, evaluated as 100 
percent disabling, effective October 23, 1992.

The issue of eligibility for the payment of attorney fees 
from past-due benefits is before the Board from a December 
2001 decision by the RO which in pertinent part determined 
that the veteran's former attorney (the appellant) was 
eligible for a portion of past-due benefits set aside for 
payment of attorney fees.  Both the veteran and the appellant 
perfected an appeal of that decision.  A Decision Review 
Officer (DRO) decision dated in February 2002 held in 
pertinent part that the appellant was not eligible for 
payment of attorney fees from past-due benefits.  The 
appellant continues to disagree with this determination.

In March 2003, the Board remanded the claim, directing the RO 
to readjudicate the issue of eligibility for the payment of 
attorney fees from past-due benefits, to include 
consideration of the effect of applicable state law on the 
viability of the pertinent contingent fee agreement after 
termination of the attorney-client relationship, as well as 
relevant federal law and precedent court decisions.  In July 
2003 the RO issued a decision denying appellant's claim for 
the payment of attorney fees from past due benefits based on 
application of Colorado state law.  

In a January 2004 decision, the Board denied eligibility for 
attorney's fees.  The Board noted that the appellant had been 
discharged by the veteran prior to the processing of the 
appeal.  It then found that Colorado state law governed the 
fee agreement contract between the veteran and the appellant 
and precluded quantum meruit recovery by a discharged 
attorney unless the contract contained a provision expressly 
permitting it.  It further found that even if quantum meruit 
recovery had been available, appellant's efforts would not 
have warranted an award.  

The appellant subsequently appealed the Board's decision to 
the Court.  In an April 2007 ruling, the Court set aside the 
Board decision and remanded the case for further 
adjudication.  The Court found that the Board had failed to 
consider the discussion in Scates v. Prinicpi, 282 F.3d 1362, 
(Fed.Cir. 2002) that federal law generally applies to the 
attorney-client fee agreement for representation with regard 
to VA claims and that federal law was the underlying basis 
for the conclusion in Scates that a discharged attorney is 
not entitled to the full 20 percent contingency fee but may 
receive only a fee that fairly reflected his or her 
contributions.  The Court noted that there was a 
comprehensive federal statute (see 38 U.S.C.A. § 5904; 
38 C.F.R. § 20.609) governing the payment of reasonable fees 
to attorneys in VA claims matters and a primary purpose of 
this statute (i.e. to provide for the payment of reasonable 
fees to attorneys in VA claims matters) could be hampered if 
state law were applied to attorney-client fee agreements 
pertaining to VA claims.  It then concluded that the Board 
erred in determining that state law governed the appellant's 
eligibility for payment of attorney fees from past due 
benefits.  Accordingly, the Court remanded the matter for 
appropriate adjudication under federal law (including the 
Scates decision and 38 C.F.R. § 20.609(e), which sets out 
factors to be considered when determining whether attorneys 
fees are reasonable).  The Court essentially indicated that 
this adjudication would entail an initial threshold 
determination of whether the appellant was eligible to 
collect fees and if so, a subsequent determination as to the 
amount of fees that would be appropriate under federal law.  
It also indicated that the Scates decision had found that the 
determination of the appropriate fee to be paid an attorney 
involves analysis of both entitlement to the fee, and 
reasonableness of the fee and noted that the line between the 
two was not necessarily clear.  The Court further noted that 
on remand the appellant could present additional evidence and 
argument, and that this additional information should be 
considered by the Board or RO, as appropriate.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Prior to issuing specific remand instructions, the Board will 
provide a background summary pertaining to the time-frame 
during which the appellant was representing the veteran in 
his claim for service connection for PTSD.  

As noted above, the April 2000 Board decision found that 
there was no new and material evidence to reopen the 
veteran's claim for service connection for PTSD.  On July 29, 
2000, appellant entered into a fee agreement with the 
veteran.  At the time of the agreement, the veteran had an 
appeal of the April 2000 Board decision pending before the 
Court.  This agreement included representation of the veteran 
by the appellant at the Board as well as any Department of 
Veteran's Affairs RO.  In addition the agreement provided for 
awarding appellant a fee of 20 percent of any past due 
benefits that were awarded to the veteran after a Remand from 
the Court and specified that such a fee would be withheld by 
VA and paid directly to appellant. 

In February 2001, VA submitted a motion to remand the 
veteran's claim based on enactment of the VCAA.  This motion 
was opposed by the appellant in March 2001.  The appellant 
contended that he had advised VA that there were bases to 
remand the Board decision other than those proposed in VA's 
unilateral motion and that the remandable errors the 
appellant was referring to existed prior to enactment of the 
VCAA (the appellant did not cite any of the specific errors 
to which he was referring).  The appellant concluded by 
indicating that VA's motion to remand for compliance with the 
VCAA was nothing short of preemptive maneuver to cut off 
access to Equal Access to Justice Act (EAJA) fees.   The 
March 2001 Court order granted the motion for remand.  

In a May 2001 letter to the Board, the appellant argued that 
in-service sexual assault cases are treated differently than 
typical PTSD claims in that a veteran's in-service stressors 
could be verified by medical reports from physicians and lay 
statements from confidants such as family members.  To 
support this argument he cited Patton v. West, 12 Vet. App. 
272 (1999) and YR v. West, 11 Vet. App. 393 (1998).  He then 
referred to two specific letters from treating professionals 
and indicated that both letters related the veteran's current 
diagnosis of PTSD to his sexual assault and found the 
veteran's report of the sexual assault in service to be 
credible.  

In a subsequent June 2001 remand the Board determined that 
the veteran's claim of service connection for PTSD had been 
mischaracterized as a claim to reopen.  The Board noted that 
a review of the record showed that after the RO had denied 
the veteran's initial claim for PTSD in September 1993, the 
veteran (in November 1993) submitted a statement that should 
have been construed as a timely Notice of Disagreement.  
Thus, the original September 1993 rating decision had not 
become final under the provisions of 38 U.S.C.A. § 7105(c) 
and the issue of whether the veteran had submitted new and 
material evidence did not need to be considered.  
Consequently, the Board considered the veteran's claim on a 
de novo basis.  In so doing, the Board determined that 
further development of the claim was necessary including 
attempting to contact former service members who may have 
been able to corroborate the veteran's account of his 
stressor event in service (i.e. a sexual assault while being 
held in the stockade) and a psychiatric examination by a 
panel of two psychiatrists to specifically evaluate the 
veteran's alleged stressor events in service; to identify 
behavior changes in the veteran subsequent to his alleged 
sexual assault; and to provide clinical interpretation of 
those changes in relationship to the veteran's PTSD 
diagnosis.

In a June 29, 2001 memorandum, the appellant argued that 
under the VA adjudication manual, M21-1, the requirement of 
corroboration of an alleged in-service stressor event through 
the use of service records or the testimony of actual 
witnesses to the event had been relaxed in cases of sexual 
assault.  Among other exceptions, the Manual provided that 
medical records from treating physicians could provide 
sufficient corroboration of an alleged sexual assault.  The 
appellant further argued that all the opinions of the 
veteran's treating physicians had provided sufficient 
corroboration of his alleged sexual assault in service.  

On July 13, 2001 the appellant spoke with a representative of 
the RO and requested that the veteran's case be decided based 
on interpretation of the evidence of record in relation to 
the YR and Patton cases.  He indicated that the RO should not 
bother with the psychiatric examination that the June 2001 
Remand called for.  In a report of contact documenting this 
conversation, a representative from the RO indicated that the 
consensus among the rating officials involved was that 
stressor verification or corroboration was still needed.   On 
July 19, 2001 the appellant again spoke with an official from 
the RO and asked whether a rating specialist had looked at 
the YR and Patton cases.  The official indicated that the 
RO's rating specialists were still unable to grant the 
veteran's claim on the basis of a review of these cases.  

On July 30, 2001, the veteran appointed attorney J.H. to 
represent him.  That same day J.H. submitted the 
representation agreement to the RO.  In December 2001 
correspondence the veteran indicated that he dismissed the 
appellant as his attorney on June 23, 2001, by sending him a 
certified letter.  The veteran did not submit a copy of this 
letter but did submit a copy of a receipt showing that the 
appellant received a certified letter from the veteran on 
June 25, 2001. 

The record thus shows that appellant's period of 
representation of the veteran was from July 29, 2000, to June 
or July 2001.  As mentioned above the Court has instructed 
either the Board or the RO (whichever venue is more 
appropriate in the first instance) to apply federal law to 
determine whether the appellant is entitled to attorney's 
fees, and if so, to determine what fees would be reasonable.  
See Scates, 282 F.3d 1362, 1366-1367 (Fed. Cir. 2002).  In 
this regard the Board notes that although pertinent statutory 
and regulatory provisions specifically provide for review of 
reasonableness of fee agreements by the Board, the Federal 
Circuit in Scates when faced with a case very similar to this 
one determined that initial RO review for reasonableness (as 
well as eligibility) was permissible and also preferable to 
better ensure that all possible fact finding could be 
completed.  Id. at 1368-1369.  Some of the examples of the 
factual issues cited by the Federal Circuit in Scates as in 
need of initial consideration by the RO are also are present 
in this case.  These include the reasons for termination of 
the first attorney (i.e. M.R.L) and the basis for calculating 
a reasonable fee for M.R.L. if he is found entitled to 
collect a fee (proportion of total days spent on the case, 
number of hours spent on the case etc.).  The Board also 
notes that the veteran's attorney appears to have submitted 
some argument that specifically relates to the application of 
the federal law doctrine expressed in Scates (e.g. see JH 
April 2003 brief appearing to argue that if M.R.L. is 
entitled to any fees, they should be limited to an amount 
reflecting his contribution to the case).  Given that the 
Court has now conclusively determined that federal law is to 
be applied in this case on remand both appellant and the 
veteran (through his attorney), should be provided the 
opportunity to present evidence and argument regarding this 
doctrines specific application.   

Accordingly, the case is remanded for the following action:  

1.  The RO should allow the appellant and 
the veteran (through his attorney) a 
reasonable time  to submit additional 
evidence and argument pertaining to 
appellant's eligibility for receipt of 
attorney's fees from the veteran's past 
due benefits.  

2.  The RO should then readjudicate the 
claim.  In so doing the RO should first 
make a determination as to whether the 
appellant is eligible to collect a fee.  
If so, the RO should then determine what 
fee would be appropriate.  In making 
these determinations the RO should review 
all pertinent argument and evidence 
associated with the claims file and  
should consider all applicable provisions 
of federal statutory, regulatory and case 
law including 38 U.S.C.A. § 5904, 
38 C.F.R. §§ 20.607 and 20.609 and the 
Federal Circuit decision in Scates, 282 
F.3d 1362, (Fed.Cir. 2002).  More 
specifically, if the RO does find that 
the appellant is eligible to collect a 
fee, it should determine exactly when the 
appellant's representation of the veteran 
ended (and should consider 38 C.F.R. 
§ 20.607 in making this determination).  
It should then apply the principle 
espoused in Scates: a discharged attorney 
may receive only a fee which reflects his 
or her contributions to the case.  In 
applying this principle, it should 
specifically consider the following 
factors:  (1) the extent and type of 
services the representative performed; 
(2) the complexity of the case; (3) the 
level of skill and competence required of 
the representative in giving the 
services; (4) the amount of time the 
representative spent on the case; (5) the 
results the representative achieved, 
including the amount of any benefits 
recovered; (6) the level of review to 
which the claim was taken and the level 
of review at which the representative was 
retained; (7) rates charged by other 
representatives for similar services; and 
(8) whether, and to what extent, the 
payment of fees is contingent upon the 
results achieved.  38 C.F.R. § 20.609(e).  
Upon completion of readjudication the RO 
should then issue an appropriate 
supplemental statement of the case and 
provide the appellant and the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant or 
veteran until they are notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



